REYNOLDS, J.
This was a suit to recover $250.00 as the value of a mule run into and so badly crippled as to make it necessary to kill him so as to put him out of pain.
On trial plaintiff entered a remittitur of $150.00 of the amount claimed, thus leaving in dispute exactly $100.00.
*205Defendant objected to plaintiff entering the remittitur after the case was on trial. We have been unable to find any authority preventing from doing so and defendant has not cited us to any. In our opinion a remittitur may be entered at any time before final judgment.
This court is without jurisdiction where the amount or value remaining in contest when the case was submitted for decision in the trial court does not exceed one hundred dollars, exclusive of interest.
Constitution of 1921, Article VII, Section 29.
Morey vs. Gladden, 5 La. App. —.
The court, having no jurisdiction ratione materiae, the appeal is dismissed by it ex proprio motu at appellant’s cost.